DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9,230,795) in view of  Hsu et al. (2008/0059924) and Cartier et al. (US 2004/0028952).
Wang et al. disclose forming a dielectric layer(42)  having a trench (60) over the semiconductor substrate (20), wherein the trench includes a bottom and a sidewall (fig 10); forming a conductive layer (72) (the examiner understands layer 72 is comprised of two layers a top layer and a bottom layer) in the trench, wherein the conductive layer comprises a first conductive portion (bottom of the trench) (72 and 74) (fig 11) over the bottom of the trench, and a second conductive portion over the sidewall of the trench; forming a sacrificial layer (top layer of 72); and removing the sacrificial layer along with the second conductive portion from the sidewall of the trench (fig 12). 
Regarding claim 20, Wang et al. disclose  the first conductive portion of the conductive layer comprises a capping layer (72) and a silicide layer (74)(bottom of the trench) (fig 11), and 
Wang fails to disclose forming a metal over the conductive layer by a physical vapor deposition (PVD) 19 TSMC No. P20172517US00 / Attorney Docket No. T12073/US7037 operation.
Hsu disclose forming a  metal layer over the conductive layer by a physical vapor deposition (PVD) 19 TSMC No. P20172517US00 / Attorney Docket No. T12073/US7037 operation [0028]. 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the metal liner would be in a trench).
 One of ordinary skill in the art would have recognized that the results of the combination were predictable. Hsu notes that it was well known to deposit a metal liner in a trench by PVD [0028]. 
Wang and Hsu disclose the invention supra. 
Wang and Hsu fail to disclose exposing the metal layer to an oxygen-containing environment to form a metal oxide layer as the sacrificial oxide layer.
Cartier disclose exposing the metal layer to an oxygen-containing environment to form a metal oxide layer [0040] as the sacrificial oxide layer.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. 
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the metal oxide would be formed on the metal liner in a trench).
 One of ordinary skill in the art would have recognized that the results of the combination were predictable. Cartier discloses oxidizing a PVD metal to form an oxide  is known method [0040]. 
Allowable Subject Matter
Claims 1-16 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:   forming a trench in a dielectric layer; forming a liner conductive layer in the trench, wherein the liner conductive layer comprises a first conductive portion over a bottom of the trench, and a second conductive portion over a sidewall of the trench; forming a liner sacrificial layer over the liner conductive layer, wherein the liner sacrificial layer comprises a first sacrificial portion over the first conductive portion, and a second sacrificial portion over the second conductive portion, and a first thickness of the first sacrificial portion is larger than a second thickness of the second sacrificial portion; and removing the first sacrificial portion and the second sacrificial portion of the liner sacrificial layer, and the second conductive portion of the liner conductive layer (claims 1-10) and providing a semiconductor substrate having a doped semiconductor region; forming a dielectric layer over a semiconductor substrate; forming a trench exposing the doped semiconductor region in the dielectric layer, wherein the trench includes a sidewall; forming a capping layer in the trench; forming a sacrificial layer over the capping layer; and removing the sacrificial layer along with a portion of the capping layer from the sidewall of the trench (claims 11-16).

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817